DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites “wherein the projection is projected in an opposite direction opposite the second portion and intersecting with the extending direction…” A direction cannot simply be opposite a portion. In other words, the projection can only project in an opposite direction opposite the second portion relative to the third portion. Because claims 2, 24 and 25 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mui et al. (2005/0110849) in view of Clark (3,842,790), Iizawa (8,905,504), Degrassi (5,398,837), Matsuyama et al. (6,079,589) and Aoki et al. (2015/0049144).

Regarding claim 1, Mui teaches a liquid consuming apparatus comprising:
a liquid consuming section configured to consume liquid;
a tank having a chamber configured to store the liquid which is to be consumed by the liquid consuming section, and a wall defining part of the chamber, the tank including an inlet port formed in the tank penetrating through the wall;
a casing configured to accommodate a part of the liquid consuming section and the tank; and
a cap configured to be detachably installable in the inlet port, the cap having: a first portion having a first length extending in a first direction, and the first portion being provided with a forward end in a first extending direction, and the first portion being provided with a forward end and a basal end opposite the forward end in the first extending direction; a second portion which is provided with a first nip surface at the forward end of the first portion; and a third portion which is provided with a second nip 
wherein the wall defining the inlet port is formed with an opening facing a second extending direction, the wall defining the inlet port having a second length in the second extending direction;
wherein of the first nip surface and the second nip surface, and the inlet port each define respective diameters, wherein the diameter of the first nip surface and the diameter of the second nip surface are both greater than the diameter of the inlet port, and the first length of the first portion in the first extending direction is shorter than the second length when the cap is not installed in the inlet port (see fig. 5, note that the diameters of the portions of the cap outside of the inlet port are both larger than the diameter of the inlet port itself); 
wherein the cap is configured to be installed so that the first portion is located inside the inlet port, the first nip surface of the second portion is located inside the tank through the inlet port, and the third portion is located outside the tank (Mui, see fig. 5, Note that cap header 22 has the exact same configuration as that of the claimed cap. Note that all parts of the Mui's cap are being defined the same way that the claimed elements are defined in Applicant's specification and as shown in Applicant’s figure 5. Note that Examiner is omitting explicit matching of all elements of the prior art to the claimed invention only because the claimed structure is exactly the same as the prior art. Upon amendment, should the structure diverge from the prior art, Examiner will match elements directly).

Mui in view of Clark does not teach wherein the cap further includes an arm. 
Iizawa teaches wherein a cap (Iizawa, fig. 3, item 47) includes an arm (Iizawa, fig. 3, item 48) that is elastically deformable, the arm having an end portion (Iizawa, fig. 3, portion connected to item 47) connected to an outer circumference of the third portion, an extending portion (Iizawa, fig. 3, longest portion of arm 48) radially extending in an extending direction from the end portion (Iizawa, fig. 3), and a root portion (Iizawa, 
wherein the third portion is provided with a projection (Iizawa, fig. 3, item 49) configured to be held by a user to install the cap into the inlet port and remove the cap from the inlet port, wherein the projection is projected in an opposite direction opposite the second portion and intersecting with the extending direction (Iziawa, fig. 3, note that protrusion directions of items 49 and 48 are perpendicular), 
Mui in view of Clark and Iizawa does not teach wherein the projection is projected in a direction opposite the second portion and intersecting with the extending direction at a position not overlapping with the opening central line of the opening inlet port. Degrassi teaches this (Degrassi, see figs. 3, 4, note that the projection is configured to be held by a user at any point during which the user is operating the cap). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the side-cap projection disclosed by Degrassi for top-cap projection disclosed by Mui in view of Clark and Izawa because doing so would amount to the simple substitution of one known projection positioning for another to obtain predictable results.  
Mui in view of Clark, Iizawa and Degrassi does not teach wherein when the arm is not deformed, the root portion protrudes from the extending portion in the opposite direction. Matsuyama teaches a cap with an arm portion that is more deformed in the closed position than in an open position and a root portion on the arm that protrudes in an opposite direction of a cap when the cap and arm are not deformed, the arm portion having a root portion such that a surface of the root portion makes contact with a tank (Matsuyama, see figs. 2-4, note cap 24, arm 34 and unlabeled protrusion on ring 33 that 
Mui in view of Clark, Iizawa, Degrassi and Matsuyama does not teach wherein when the cap is installed into the inlet port, the surface of the root portion making contact with the tank is located above the first portion of the cap, and when the cap is not installed into the inlet port, the surface of the root portion making contact with the tank is located below the extending portion, the first portion, the second portion and the third portion. Aoki teaches a tank with a cap that is to be inserted in the horizontal direction (Aoki, see fig. 4, Note cap 304). It would have been obvious to orient the cap and tank in the arrangement disclosed by Aoki in the device disclosed by Mui in view of Clark, Iizawa, Degrassi and Matsuyama because doing so would amount to a simple substitution of one known capping orientation, the of Aoki, for that of Mui to obtain predictable results. 
Upon orienting the cap of the prior art combination in the manner disclosed above, the resultant device would have an arm extending from the highest portion of the cap 304 to be deformed on insertion of the cap, and that arm would have a root portion attached somewhere around the upper right corner of the ink tank 30 so that all other limitations would be met. It should be noted that, according to MPEP 2144.04, a 

Regarding claim 2, Mui in view of Clark, Iizawa and Degrassi, Matsuyama and Aoki teaches the liquid consuming apparatus according to claim 1, wherein a virtual central line of the opening of the inlet port extends in the second extending direction, and
wherein one of the cap and the wall defining the inlet port of the tank is elastically deformable (note that this has already been claimed), such that under the condition that the cap is installed in the inlet port, so that a distance between the first and second nip surfaces in the second extending direction becomes substantially the same as the second length in the extending direction (Clark, see figs. 1-3, cols. 4-5, lines 29-2). 

Regarding claim 24, Mui in view of Clark, Iizawa, Degrassi, Matsuyama and Aoki teaches the liquid consuming apparatus according to claim 1, wherein the projection straddles the third portion and the end portion of the arm (Degrassi, see figs. 3A, 4).

Regarding claim 25, Mui in view of Clark, Iizawa, Degrassi, Matsuyama and Aoki teaches the liquid consuming apparatus according to claim 1.  wherein in a state in which the cap is installed in the inlet port, the arm is more deformed than when in a state in which the cap is not installed in the inlet port (Matsuyama, compare figs. 2, 3); and
wherein one of the case and the tank has another wall configured to abut against the projection under a condition that the cap is not installed in the inlet port (Iizawa, see fig. 3). 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) in light of Okasabe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoki.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853